Citation Nr: 0029372	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-15 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cerebral malaria.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had active military service from May 1946 to May 
1949.

By decision in January 1996, the Board of Veterans' Appeals 
(Board) concluded that the evidence submitted by the veteran 
was not new and material, and his claim for service 
connection for cerebral malaria remained denied.  Recently, 
he has submitted additional evidence seeking to reopen his 
claim for service connection for cerebral malaria.  By rating 
action in January 1999, the Regional Office (RO) held that 
the evidence was not new and material, and the veteran's 
claim for service connection for cerebral malaria was not 
reopened.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. By decision in January 1996, the Board concluded that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for cerebral malaria.

2. The evidence added to the record since the January 1996 
decision is cumulative of the evidence previously considered 
and is not so significant that it must be considered in order 
to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1. The evidence received since the January 1996 Board 
decision which denied service connection for cerebral malaria 
is not new and material.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

2. The January 1996 decision of the Board denying service 
connection for cerebral malaria is final and the claim is not 
reopened.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 20.1100 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Court has held that the Department of Veterans Affairs 
(VA) is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and 
readjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final 
disallowance of the claim for service connection for cerebral 
malaria is the January 1996 Board decision.  38 U.S.C.A. § 
7105 (West 1991).  Therefore, the Board must review, in light 
of the applicable law, regulations, and the Court cases 
regarding finality, the additional evidence submitted since 
that determination.  The prior evidence of record is vitally 
important in determining newness and materiality for the 
purposes of deciding whether to reopen a claim.  Id.

The "old" evidence 

The service medical records disclose that the veteran was 
hospitalized in December 1947 for complaints of headache with 
chills and fever.  Following an examination, the impression 
was possible malaria.  It was noted during the 
hospitalization that malaria smears were negative.  No 
pertinent diagnosis was made.  He was hospitalized for 
similar complaints in May 1948.  The initial impression was 
malaria, new.  It was indicated that all malaria smears were 
negative.  No pertinent diagnosis was made.  On the 
separation examination in May 1949, a neurological evaluation 
was normal.  No physical defects were noted.  

In a statement received in March 1973, a private physician 
reported that the veteran complained of severe headache, 
fever and cough.  The pertinent diagnosis was cerebral 
malaria.  The examiner noted that the veteran's treatment was 
in May 1950 and to include 1972.

A statement dated June 1993 was received from V.N.S.M., M.D.  
He related that the veteran had been his patient from 1950 to 
1965, and that he was suffering from malaria (Plasmodium 
Falciparum).  The physician added that the laboratory 
examinations and clinical records of treatment could not be 
furnished because they were burned in a fire at his house.

In an undated memorandum for the file, the adjudication 
officer noted that Dr. S.M. had received his medical license 
in 1937 and specialized in pulmonary diseases.   It was noted 
that the physician had last renewed his medical license in 
1975.  The memorandum added that the doctor was a regular 
contributor of medical statements in support of VA claimants, 
that the statements usually identified medical conditions and 
showed the period that treatment was rendered, oftentimes 
forty to fifty years earlier.  It was indicated that the RO 
had made numerous requests for the doctor's contemporaneous 
clinical and treatment files, but had been advised by the 
physician that all such records had been destroyed in a fire 
in 1983.  The memorandum concluded that the statements from 
the physician describing medical histories prior to 1983 were 
based solely on the doctor's memory and were unsubstantiated 
by supportive medical documentation.  

In a statement dated July 1993, the veteran's wife related 
that the veteran told her that he had been confined to a 
hospital on two occasions during service for malaria in the 
brain.

The January 1996 Board decision

By rating decision in May 1973, the RO denied the veteran's 
claim for service connection for cerebral malaria.  In 
January 1996, the Board found that the evidence was not new 
and material, and did not reopen the veteran's claim for 
service connection for cerebral malaria.  

The additional evidence 

In April 1996, Dr. S.M. stated that the veteran had been his 
patient from 1950 to the present for conditions including 
cerebral malaria.  

Also in April 1996, Dr. S.M. wrote that, as far as he could 
remember in the year 1950 up to 1983, the veteran and his 
wife used to come to him for consultation and treatment, 
particularly of the veteran's sickness of malaria of the 
brain.  He added that the veteran was suffering at that time 
from cerebral malaria, a nervous breakdown and mental 
sickness.  

During a hearing at the RO in January 1999, the veteran 
submitted copies of his discharge certificate.

Analysis 

Under the law, service connection may be granted for disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 1991).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
malaria becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Once entitlement to service connection for a disability has 
been denied by a decision of the Board, that determination is 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  In order 
to later establish service connection for the disorder in 
question, it is required that new and material evidence be 
presented which provides a basis warranting reopening of the 
case.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim. 

In Evans, 9 Vet. App. 273, 284, the Court indicated that the 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need only tend to 
prove each element that was a specified basis for the last 
disallowance.

Initially, the Board notes that the veteran's claim for 
service connection for cerebral malaria was denied on the 
basis that new and material evidence had not been submitted 
to reopen the claim.  

The Board notes that two statements from a private physician 
have been associated with the claims folder in conjunction 
with the veteran's attempt to reopen his claim for service 
connection for cerebral malaria.  In these statements, the 
physician reiterates his previous statements indicating that 
the veteran had sought treatment from him since 1950 for 
cerebral malaria.  This evidence is similar to the evidence 
previously of record.  In this regard, the Board emphasizes 
that evidence previously considered had suggested that the 
veteran had been treated for cerebral malaria by Dr. S.M. 
since 1950.  The fact remains that it has been previously 
concluded that the information from the veteran's private 
physician did not relate the malaria for which he treated the 
veteran to whatever condition the veteran had in service.  In 
this regard, it must be emphasized that, inasmuch as all 
malaria smears during service were negative, there is no 
clinical evidence that the veteran had malaria in service.  
The veteran's lay assertions to the effect that he has 
cerebral malaria that is related to service are neither 
competent nor probative of the issue in question.  Indeed, in 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
lay persons are not competent to offer medical opinions and, 
therefore, those opinions do not even serve as a basis on 
which to reopen a claim for service connection. 

In summary, the Board finds that the additional evidence 
submitted in support of the veteran's claim is merely 
cumulative and not new and material.  Therefore, the claim is 
not reopened, and the Board's decision of January 1996 
denying service connection for cerebral malaria remains final 
and the benefits sought on appeal remain denied.


ORDER

Since new and material evidence has not been submitted to 
reopen a claim for service connection for cerebral malaria, 
the appeal is denied.



		
	Deborah W. Singleton 
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 7 -


- 1 -


